ALD-118                                           NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-1060
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                                  AVA BLACKWELL,
                                                  Appellant
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                        (D.C. Criminal No. 3-17-cr-00009-001)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    March 11, 2021

       Before: MCKEE, GREENAWAY, JR., and BIBAS, Circuit Judges

                              (Opinion filed: May 25, 2021)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Ava Blackwell appeals from the District Court’s order denying

her motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The

Government has filed a motion for summary affirmance. For the reasons discussed

below, we grant the Government’s motion and will summarily affirm the District Court’s

order. See 3d Cir. L.A.R. 27.4; 3d. Cir. I.O.P. 10.6.

                                              I.

       In 2017, Blackwell pleaded guilty to conspiring to distribute and possess with

intent to distribute less than 100 grams of heroin and a quantity of fentanyl, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846. The District Court sentenced Blackwell to a

term of imprisonment of 108 months, which was below the Guidelines range of 151 to

188 months’ imprisonment. She is currently confined at the Federal Correctional

Institution, Hazelton (“FCI Hazelton”) in the Secure Female Facility (“SFF Hazelton”) in

Bruceton Mills, West Virginia.

       On September 18, 2020, Blackwell filed a motion for compassionate release,

arguing that her asthma, bronchitis, bipolar depression, and anxiety rendered her

especially vulnerable to COVID-19 while incarcerated at FCI Hazelton. See generally 18

U.S.C. § 3582(c)(1)(A)(i) (providing that a sentence may be reduced if “extraordinary

and compelling reasons warrant such a reduction”). She also asserted that FCI Hazelton

was without water for five days in June following a water main break, during which the

inmates were locked in their cells for 24 hours a day; that when the water returned, it was

                                              2
contaminated, tinted, and foul smelling; and that inmates had been given expired hand

sanitizer, some having expired as long ago as 2016. Furthermore, she alleged that there

have been confirmed cases of COVID-19 at FCI Hazelton, but staff have failed to test

inmates. Blackwell sought to reduce her sentence to time served. The Government

argued that Blackwell’s medical conditions and risk of contracting COVID-19 did not

constitute extraordinary and compelling reasons for a sentence reduction and that the

factors set forth in 18 U.S.C. § 3553(a) counseled against Blackwell’s release.

       After appointing counsel for Blackwell, the District Court denied the motion. The

Court concluded that Blackwell failed to establish extraordinary and compelling reasons

for a sentence reduction based on her medical conditions because she had not shown that

her asthma was moderate or severe, she was receiving treatment for her bipolar

depression, and neither bronchitis nor anxiety were included on the Center for Disease

Control’s list of conditions that might place an individual at an increased risk for severe

illness from COVID-19. The District Court determined also that Blackwell’s generalized

concerns about COVID-19 at FCI Hazelton and SFF Hazelton were insufficient to justify

a reduction to her term of imprisonment. Furthermore, the Court ruled that even if

Blackwell’s medical conditions constituted extraordinary and compelling reasons

warranting a sentence reduction to her term of imprisonment, the § 3553(a) sentencing

factors did not support a reduction to her term of imprisonment.



                                             3
       This appeal ensued. In this Court, the Government has moved for summary

affirmance.

                                              II.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

ruling on a motion for compassionate release under § 3582(c)(1)(A)(i) for abuse of

discretion. See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). We may

summarily affirm a district court’s order if the appeal fails to present a substantial

question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam); 3d Cir.

L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

                                             III.

       We discern no abuse of discretion in the District Court’s decision to deny

Blackwell’s motion. The compassionate-release provision states that a district court

“may reduce [a federal inmate’s] term of imprisonment” and “impose a term of probation

or supervised release” if it finds that “extraordinary and compelling reasons warrant such

a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Before granting compassionate release, a

district court must consider the factors set forth in 18 U.S.C. § 3553(a) “to the extent that

they are applicable.” Id. § 3582(c)(1)(A). Those factors include, among other things,

“the nature and circumstances of the offense and the history and characteristics of the

defendant,” § 3553(a)(1), and the need for the sentence “to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the offense”;

                                              4
“to afford adequate deterrence to criminal conduct”; and “to protect the public from

further crimes of the defendant,” § 3553(a)(2)(A)–(C).

       We cannot say that the District Court committed a clear error of judgment in

concluding that a number of the § 3553(a) factors—including the need to reflect the

seriousness of the offense, protect the public, and promote respect for the law—precluded

granting compassionate release here. Moreover, the District Court reasonably determined

that the fact that Blackwell had only served approximately half of her sentence at the time

the motion was filed weighed against reducing her sentence to “time served.” See, e.g.,

Pawlowski, 967 F.3d at 330 (concluding that a district court had not abused its discretion

in denying a motion for compassionate release because, among other reasons, the

defendant had served only a small portion of his sentence).

       Accordingly, we grant the Government’s motion and will summarily affirm the

District Court’s judgment.




                                            5